Citation Nr: 1035273	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1. Entitlement to service connection for residuals of trauma to 
the neck due to repetitive motion. 

2.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist. 

3.  Entitlement to service connection for a left wrist disorder, 
including carpal tunnel syndrome. 

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to an increased rating in excess of 20 percent 
for low back pain with schmorl's nodes at L2, L3 and L5, with 
degenerative disc disease. 

6.  Entitlement to an effective date earlier than August 25, 1999 
for the grant of service connection for depressive disorder. 

7.  Entitlement to a combined evaluation greater than 60 percent 
from August 25, 1999. 

8.  Entitlement to an effective date earlier than October 14, 
2005 for the assignment of a combined evaluation of 70 percent. 

9.  Entitlement to a total disability evaluation by reason of 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 
1992.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  By a 
rating action in May 2004, the RO granted service connection for 
depressive disorder, evaluated as 50 percent, effective August 
25, 1999.  The Veteran perfected an appeal of the effective date 
assigned and the combined disability evaluation.  In April 2006, 
the RO denied a claim for a rating in excess of 20 percent for 
low back pain with schmorl's nodes L2/3 and 5 with degenerative 
disc disease, and a claim for individual unemployability.  
Subsequently, in a rating action dated in January 2007, the RO 
denied the claims for service connection for carpal tunnel 
syndrome, service connection for sleep apnea, and service 
connection for trauma to the neck due to repetitive motion.  

On January 28, 2010, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, sitting 
at the RO.  A transcript of that hearing is of record.  At the 
hearing, the Veteran submitted additional evidence for which he 
has provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2009).  

(The issues of entitlement to service connection for sleep apnea, 
service connection for carpal tunnel syndrome of the right wrist, 
an increased rating for the lumbar spine, entitlement to earlier 
effective dates for combined ratings of 60 percent and 70 
percent, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below.)  


FINDINGS OF FACT

1.  The Veteran did not experience trauma to the neck during 
military service.  

2.  A cervical spine disorder was not manifest during service, 
arthritis was not manifest within a year after discharge, and a 
current cervical spine disorder is not traceable to military 
service.  

3.  A current left wrist disorder is not related to military 
service.  

4.  The Veteran did not file his claim of service connection for 
a psychiatric disorder within one year of discharge from service.  

5.  On July 23, 2003, the RO received the Veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as secondary to his service-connected lumbar spine and 
bilateral knee disabilities.  Submitted in support of the claim 
was a VA clinical report dated August 25, 1999, which reflects a 
diagnosis of depression secondary to his service-connected 
disorders; no formal or informal claim for depression was 
received prior to August 25, 1999.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated by active 
military service, nor may cervical spine arthritis be presumed to 
have been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).  

2.  The Veteran does not have a left wrist disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service, nor may left wrist arthritis be presumed to 
have been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).  

3.  The criteria for an effective date earlier than August 25, 
1999, for the award of service connection for a depressive 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in September 2003, September 2005, November 2005 and August 
2006 from the RO to the Veteran, which were issued prior to the 
RO decisions in May 2004, April 2006, and January 2007.  An 
additional letter was issued in May 2008.  Those letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Board finds that the content of the above-noted 
letters provided to the Veteran complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of the issues decided herein.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  A review of the Veteran's service records contains no 
evidence of trauma to the neck or a left wrist disorder.  In 
addition, the Veteran has provided no competent information 
regarding the etiology of those disorders.  Therefore, it is not 
necessary for VA to schedule the Veteran for an examination.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran entered active duty in September 1988.  The service 
treatment records (STRs) do not reflect any trauma to the neck; 
they likewise do not reflect any complaints or treatment for 
problems involving the left wrist.  A medical board report in 
October 1991 did not reveal any disability involving the neck or 
the left wrist.  

An initial VA examination conducted in March 1992 was also silent 
with respect to any complaints or clinical findings of a neck 
disorder or a left wrist disorder.  

Medical evidence of record, including VA as well as private 
treatment records from January 1993 through January 2004, show 
that the Veteran received clinical evaluation and treatment for 
neck pain and a left wrist disorder.  Among these records is a 
neurological evaluation conducted by Dr. James Santiago Grisolia 
in May 1993.  It was noted that the Veteran had been seen for 
evaluation and treatment of injuries following an industrial 
incident occurring on April 8, 1993.  The Veteran reported being 
assaulted by a fellow employee.  Dr. Grisolia indicated that, on 
initial presentation to the office, the Veteran had residual 
nonradiating neck and low back pain.  

A VA medical certificate indicates that the Veteran was seen on 
September 21, 1999, with complaints of low back and neck pain 
associated with a motor vehicle accident that occurred that day.  
The diagnostic impression was cervical sprain.  A VA progress 
note dated in March 2000 reflects an impression of clinical 
depression.  An April 2001 VA progress note reflects an 
assessment of partially treated depression.  

In a statement in support of claim (VA Form 21-4138), dated in 
July 2003, the Veteran indicating that he was seeking to 
establish service connection for post-traumatic stress disorder 
due to his service-connected disabilities.  Submitted in support 
of the claim were VA progress notes dated from July 1995 to 
January 2004.  On August 25, 1999, the Veteran was seen at the 
psychiatric clinic; it was noted that the Veteran was referred 
for evaluation of depression.  The Veteran reported that he had 
had a back injury in 1993, which was followed by increased 
depressed mood, insomnia, early morning wakening, poor 
concentration, reduced appetite, low energy, anhedonia, and 
reduced libido.  The Veteran reported recent worsening of 
depressed mood.  The pertinent diagnoses were depression, not 
otherwise specified (NOS) and pain disorder.  A September 2003 VA 
progress note reflects an assessment of major depressive 
disorder.  

The Veteran was afforded a VA examination in February 2004.  At 
that time, the examiner noted that clinical notes from 2003 to 
2004 showed that the Veteran had problems with anxiety, insomnia, 
appetite and weight loss, with a diagnosis of major depressive 
disorder.  He also noted that the file clearly documents chronic 
problems with back and leg pain, with some physicians having 
diagnosed fibromyalgia.  Following a mental status examination, 
the examiner reported a diagnosis of depressive disorder, NOS.  
The examiner stated that this depressive disorder appears as 
likely as not to be secondary to the Veteran's painful service-
connected health problems including traumatic arthritis and knee 
conditions.  

By a rating action in May 2004, the RO granted service connection 
for depressive disorder; a 50 percent disability rating was 
assigned, effective August 25, 1999.  

Of record are private treatment reports from Kaiser Permanente, 
dated from January 2005 to April 2005.  These records indicate 
that the Veteran was seen at a clinic on January 3, 2005 for 
complaints of pain in the left hand.  The Veteran indicated that 
he suffered a left wrist injury when he hit his left hand/wrist 
into the dashboard of his car during a motor vehicle accident the 
previous day.  X-ray study of the left hand/wrist revealed 
fractures of the left 3rd and 4th metacarpal joints.  A cast was 
applied to the left hand.  

Treatment records from Dr. Stanley Besser dated from March 2005 
to April 2005 reflect diagnoses of right hand/wrist tenosynovitis 
and neck sprain.  In April 2005, the Veteran was seen for 
complaints of increased pain in his right hand; he also reported 
numbness.  The diagnoses were right wrist sprain, right hand 
sprain, right hand paresthesias, cannot rule out carpal tunnel 
syndrome, and neck sprain.  

Of record is the report of an orthopedic consultation conducted 
by Dr. Jeffrey P. Bernicker in June 2005.  Dr. Bernicker 
indicated that the Veteran was seen in his office in June 2005 
for consultation regarding symptoms in his neck and right upper 
extremity relating to an industrial injury sustained on February 
17, 2005.  It was noted that the Veteran began working as a 
claims examiner on May 1, 2001.  The physical requirements of his 
job included sitting, twisting, reaching, pushing, pulling, 
lifting, keyboarding, and grasping.  The Veteran indicated that 
he began experiencing symptoms in his neck in May 2004; he stated 
that he noticed the symptoms in his neck and right upper 
extremity which he believed to be associated with repetitive use 
while performing data entry at a computer.  The Veteran stated 
that his workstation was not ergonomically sound.  He denied any 
acute episode of trauma.  Due to a persistence of his symptoms, 
on February 17, 2005, he formally reported the injury as being 
work related.  Following a physical evaluation, the impression 
was industrial overuse disorder secondary to cumulative trauma 
exposure; chronic cervical strain with right upper extremity 
radiculopathy and suspected right carpal tunnel syndrome.  The 
examiner stated that, from the history and records provided, it 
appeared reasonable to assume that the Veteran became symptomatic 
with respect to his neck and right upper extremity as a result of 
repetitive activities occurring during the course of and arising 
out of his employment.  

Treatment records from Dr. Jeffrey P. Bernicker dated from July 
2005 to August 2005 show that the Veteran was treated for pain in 
the right wrist and cervical spine.  The pertinent diagnosis was 
sprains/strains in the neck.  

During a neurological consultation in November 2005, the Veteran 
reported being injured in a motor vehicle accident in September 
2005.  It was noted that the Veteran was seated in a vehicle that 
was rear-ended.  The Veteran indicated that he subsequently went 
to the emergency room at Kaiser Permanente where he was told that 
he had neck and lumbar strain.  Following a clinical evaluation, 
the Veteran was diagnosed with cervical and lumbar strain.  

Of record is the report of a medical evaluation conducted by the 
State Compensation and Insurance agency in February 2006.  It was 
noted that his complaints involved pain in the neck, shoulders 
and lower back.  He was diagnosed with a cervical spine disorder, 
carpal tunnel syndrome in the right wrist, DeQuervain's 
tenosynovitis, right wrist, and DeQuervain's tenosynovitis of the 
left wrist.  The examiner determined that the disabilities 
involving the right wrist, neck and bilateral upper extremities 
were due to the Veteran's employment at the Employment 
Development Department.  

On the occasion of a VA examination in March 2006, it was noted 
that the Veteran's primary complaint was pain in his neck and 
arms.  The Veteran stated that he has been diagnosed with carpal 
tunnel syndrome in his right hand and fractured his left hand a 
couple of years earlier in a car accident, and possibly has been 
diagnosed with spinal stenosis of his cervical spine.  He dated 
the onset of the pain in his neck to be approximately 2004.  The 
pertinent diagnoses were chronic cervical degenerative disk 
disease C5/C6 with retrolisthesis; and old fracture, left hand.  
(A VA examination report dated in March 2006 reflects a diagnosis 
of carpal tunnel syndrome, right hand.)

The report of a Cal Pers Report, dated in September 2006, noted 
that the Veteran was involved in a motor vehicle accident on 
January 2, 2005, which resulted in a fracture of the left hand 
that resolved except for some minimal tenderness in the palm.  It 
was noted that other illnesses included cervical spondylosis at 
C4-5 and L2 through L5 in the lumbar spine.  It was further noted 
that he has been diagnosed with bilateral carpal tunnel syndrome 
and sleep apnea.  Following an evaluation, the pertinent 
diagnoses were possible mild cervical spondylosis; repetitive 
motion injury, upper extremities, bilaterally, with mild adhesive 
capsulitis of the shoulders; tendonitis affecting the forearms, 
mild median neuropathy, right wrist; and work aggravation of a 
pre-existing degenerative disc disease of the lumbar spine.  The 
examiner determined that the Veteran's disabilities began in May 
2004.  

Received in April 2007 were treatment reports from Dr. Jeffrey P. 
Bernicker, dated in March and April 2007.  These records show 
that the Veteran received follow-up evaluation and treatment for 
pain in the right hand and wrist.  

At his personal hearing in January 2010, the Veteran testified 
that his cervical spine disorder is related to his low back 
disorder; he explained that low back pain radiates up the neck 
and down into the hands.  The Veteran indicated that his left 
hand disorder is also related to the low back disorder.  The 
Veteran reported that he has been dealing with depression since 
he was discharged from service; as a result, he asserts that 
service connection for depression should be made effective from 
January 1992.  

III.  Legal Analysis-Service Connection

Service connection may be granted for a disability "resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1131.  To 
establish a right to compensation for a present disability, a 
Veteran must show:  "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

For certain chronic diseases, such as arthritis, a presumption of 
incurrence or aggravation during service arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  While the 
disease need not be diagnosed within the one-year period, it must 
be shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing certain symptoms, such as 
pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board must weigh the 
evidence and make credibility and competency determinations.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2010).  

A.  Left Wrist

At the outset, the Board has considered whether a presumption 
under 38 C.F.R. § 3.307 for chronic disease is warranted in the 
instant case.  (Under 38 C.F.R. § 3.309(a), arthritis is regarded 
as a chronic disease.)  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within one year after separation from qualifying 
service.  See 38 C.F.R. § 3.307(a) (3).  As the evidence of 
record fails to establish any clinical manifestations of 
arthritis of the left wrist within the applicable time period, 
the criteria for award of service connection on the basis of the 
§ 3.307 presumption are not met.  

The service treatment records do not indicate complaints or 
treatment referable to a left wrist disability, or for 
tendinitis.  Moreover, in-service physical examinations showed 
normal findings.  Following separation from active service, 
treatment reports indicate that the Veteran suffered a fractured 
left wrist due to a car accident on January 2, 2005.  The March 
2006 VA examination report noted a left hand fracture from the 
January 2005 motor vehicle accident and neck pain beginning in 
2004.  

In light of the foregoing, the Board notes that the first post-
service evidence of a left wrist disorder is not shown until 
January 2005, several years following the veteran's separation 
from active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, supra.  

As the veteran is claiming that his current left wrist disability 
relates back to active service, his statements imply that he has 
experienced continuous left wrist symptomatology since that time.  
In this regard, the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, supra.  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, may help prove the Veteran's 
claim.  Buchanan v. Nicholson, supra.  

However, in the present case, the absence of documented 
complaints or treatment for a left wrist disorder several years 
following military discharge is found to be more probative than 
any recollection as to symptoms experienced in the past.  The 
Veteran has implied that he had had trouble since service, but 
his statements are not supported by the record.  Even records 
prepared after the 2005 accident show that the Veteran gave a 
history consistent with a conclusion that his wrist problem 
originated with the post-service injury.  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements.  Moreover, no competent 
evidence causally relates a current left wrist disorder to 
military service.  Rather, the evidence of record establishes 
that the Veteran's sustained a left wrist injury as a result of a 
motor vehicle accident in January 2005 and has had problems since 
that time.  In addition, a Cal Pers Report in September 2006 
concluded that the Veteran's disabilities were work related and 
began in 2004.  

In sum, the evidence of record does not support a grant of 
service connection for a left wrist disorder.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

B.  Neck

The pertinent evidence of record, as detailed above, does not 
support the Veteran's claim of entitlement to service connection 
for trauma to the neck.  In this regard, the STRs do not reflect 
any complaints or treatment for a neck injury or a cervical spine 
disorder.  

First, there is no evidence that any arthritis of the cervical 
spine was manifested during the applicable one-year presumptive 
period after separation from active military service.  Further, 
there is no radiographic evidence of arthritis during service or 
within the year following his discharge.  

The Veteran's post-service records are also silent as to a 
cervical spine disorder until he was involved in an industrial 
accident in April 1993.  Subsequently, he was diagnosed with 
cervical sprain in September 1999 associated with a motor vehicle 
accident. Indeed, during an orthopedic consultation in June 2005, 
the Veteran reported that he began experiencing symptoms in his 
neck in May 2004.  Following a medical evaluation conducted in 
February 2006, the examiner concluded that the Veteran's neck 
disability was due to his employment.  

As the most probative evidence of record clearly indicates that 
the Veteran did not incur any neck injury or disease in service 
or as a result of a service-connected disorder, and the Veteran 
does not allege that he did, the claim of entitlement to service 
connection for a neck disorder is denied.  The preponderance of 
the evidence is against the claim.

IV.  Earlier effective date--Depression

In general, the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, it will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2009).  

Where the claim is received more than one year following service 
separation, as here, the effective date of an award is the date 
of receipt of the claim, or the date entitlement arose, whichever 
is later.  Unless specifically provided otherwise in the statute, 
the effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2009).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the Veteran, it will be considered filed as 
of the date of receipt of the informal claim.  

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not compensable 
in degree, receipt of a report of examination or hospitalization 
by VA or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  The 
provisions of this paragraph apply only when such reports relate 
to examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination, treatment or hospital admission.  
38 C.F.R. § 3.157.

After a review of the claims folder, the Board notes that the 
Veteran's claim for service connection for PTSD secondary to his 
service-connected back disorder was received at the RO in July 
2003.  This is considered an original claim, which was received 
more than one year after the Veteran's date of separation from 
service.  The RO had determined that the earliest document which 
could be construed as a claim for service connection for a 
psychiatric disorder was a VA treatment report dated August 25, 
1999.  Why the RO determined that this report represented a claim 
of service connection is not clear except that it suggested a 
relationship with service-connected disability.

There is no communication of record from the Veteran or any 
representative or other party to VA that would constitute a claim 
for service connection for depression prior to the August 25, 
1999, report.  38 C.F.R. § 3.155.  Accordingly, the applicable 
regulation for a claim for service connection received more than 
one year after the date of separation from service dictates that 
the effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

In sum, when the Veteran's treatment records and statements are 
considered, it is clear that no claim or information indicating a 
desire to seek service connection for depression was made prior 
to August 25, 1999.  Therefore, the Board concludes that the 
Veteran's claim for service connection for depression was not 
received by the RO prior to August 25, 1999.  Therefore, the 
effective date can be no earlier than the date already 
established by the RO.  

As the preponderance of the evidence is against the claim, the 
Board finds that an effective date earlier than August 25, 1999, 
for service connection for depression is not warranted.  38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals of trauma to the neck is denied.  

Service connection for a left wrist disorder is denied.  

Entitlement to an effective date prior to August 25, 1999, for 
the grant of service connection for depression is denied.  




REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Sleep Apnea

The Veteran contends that he has suffered from symptoms of sleep 
apnea, including insomnia and fatigue, since his discharge from 
military service.  

The Veteran's service treatment records demonstrate that in July 
1989, he complained of insomnia and malaise for the previous 
three weeks; it was noted that he was prescribed medication.  

Post-service VA treatment records reflect a diagnosis of, and 
treatment for sleep apnea as early as April 2001.  During a 
clinic visit in April 2001, the Veteran reported problems with 
ongoing fatigue, lack of restful sleep, and loud snoring.  Sleep 
apnea was to be ruled out.  The Veteran underwent a pulmonary 
sleep study consultation in May 2006.  The impression was severe 
obstructive sleep apnea syndrome with severe desaturations in a 
patient with symptoms suggestive of sleep disordered breathing.  
It was noted that he had significant snoring and witnessed 
apneas.  

After reviewing the foregoing evidence, the Board finds that a VA 
medical examination and opinion would be useful in assessing the 
claim.  VA has a duty to afford a Veteran a medical examination 
or obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A (d).  When the medical 
evidence is not adequate, VA must supplement the record by 
seeking an advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  In the present 
case, there is medical evidence showing a current disability, 
objective evidence of symptoms in service, and a lay evidence 
indicating continuity since service.  In light of these factors, 
the Board finds that a VA examination is necessary to determine 
whether it is at least as likely as not that the veteran's 
current sleep apnea is related to the insomnia for which he was 
treated during his period of service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

B.  Right Wrist

The Veteran maintains that his currently diagnosed carpal tunnel 
syndrome of the right wrist is related to a service injury.  

The service treatment reports show that he was seen in November 
1989 for evaluation of complaints of pain in the right wrist.  
The Veteran reported noticing pain while lifting weights 3 days 
earlier.  Following an evaluation, the Veteran was diagnosed with 
ulnar tendon strain.  

Post-service treatment records show that the Veteran has received 
ongoing treatment for a right wrist disorder.  The records 
indicate that the Veteran sustained a work-related injury to the 
right wrist in February 2005.  He was diagnosed with carpal 
tunnel syndrome.  During a clinic visit in April 2005, the 
Veteran indicated that he was waiting for the fracture in his 
left hand to heal from the car accident.  It was noted that he 
had not worked since a car accident on January 2, 2005.  It was 
reported that the Veteran was in good spirits despite his 
physical condition of back pain, carpal tunnel syndrome of the 
right wrist and fracture of the left wrist from a car accident on 
January 2, 2005.  

A clinic progress note dated in February 2005 indicates that the 
Veteran was seen for complaints of right hand pain.  He reported 
right hand/wrist pain.  The assessment was carpal tunnel 
syndrome.  A splint was applied to the wrist.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As noted above, the Veteran was treated for a tendon strain in 
the wrist area during service.  Furthermore, the Veteran is 
competent to attest that he has had continuing pain and numbness 
in the right wrist since service.  Consequently, his reports of 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
See, McLendon, supra.  Therefore, the Board finds that the 
Veteran should be afforded a VA examination to determine whether 
he has current right wrist disorder(s), and, if so, whether any 
such disorder is related to service.  

C.  Rating for Low Back Disability

The Veteran maintains that his low back disorder has increased in 
severity.  He indicates that he has increased pain with activity, 
especially prolonged sitting and repetitive movement.  The 
Veteran also reports problem with radiating pain into his lower 
extremities.  The Veteran further maintains that he has been told 
that he will require surgery in the near future.  

During his January 2008 Board hearing, the Veteran testified that 
his lumbosacral strain had worsened since his most recent VA 
Compensation and Pension examination in March 2006.  The Veteran 
reported increased pain and difficulty doing chores.  

Where the Veteran asserts that a disability has worsened since 
his last VA examination, and the last examination is too remote 
to constitute a contemporaneous examination, a new examination is 
required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).  Thus, a new VA examination is required 
to determine the nature and severity of the Veteran's low back 
pain with schmorl's nodes and degenerative disc disease.  

(The issue of entitlement to TDIU is inextricably intertwined 
with the claim of an increased disability rating for service-
connected low back disability.  In other words, if an increased 
disability rating is granted for the low back disability, this 
may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) [noting that where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together]; see 
also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the Veteran's TDIU 
claim is therefore deferred.  Action is also deferred on the 
questions of the effective dates for the combined ratings.  
Should service connection be granted for sleep apnea or right 
wrist disability, or an increased rating granted for the service-
connected low back disability, the calculation of combined 
ratings and the effective dates for those ratings may be 
affected.  Consequently, the Board will not act on these issues 
until after the development sought in this remand is completed.)

In light of the discussion above, and to ensure full compliance 
with due process requirements, the Board finds that further 
development is necessary prior to appellate review.  Accordingly, 
the case is REMANDED to the agency of original jurisdiction (AOJ) 
for the following actions: 

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claims remaining 
on appeal.  The AOJ should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.  If the AOJ is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their own 
that have not been secured previously.  

2.  The Veteran should be afforded a VA 
examination in order to determine the 
etiology of his current sleep apnea 
condition.  The claims file must be made 
available to the designated examiner, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and assertions.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current sleep apnea had its onset in 
service or is otherwise the result of a 
disease or injury incurred during active 
military service.  The rationale for any 
opinions should also be provided.  

3.  Thereafter, schedule the veteran for a 
VA examination of his right wrist to 
determine the nature and etiology of each 
right wrist disorder.  The claims file must 
be made available to the designated 
examiner, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
The examiner should clearly identify each 
current right wrist disability, to 
specifically include whether the veteran 
currently has carpal tunnel syndrome.  With 
respect to each such diagnosed disability, 
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service.  The 


examiner should set forth all examination 
findings, along with a complete rationale 
for all opinions rendered, in the 
examination report.  

4.  The Veteran should also be afforded an 
examination in order to determine the 
severity of the service-connected low back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should identify any orthopedic and 
neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

The examiner should also document the 
number of weeks, if any, during any 12-
month period, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  Range-of-motion 
studies should be conducted and all 
functional losses, such as due to pain, 
weakness, incoordination, etc., should be 
equated to additional loss of motion 
(beyond that shown clinically).  Finally, 
the examiner should provide an opinion as 
to the degree to which the Veteran's lumbar 
spine disorder interferes with his ability 
to secure and follow substantially gainful 
employment, with specific references to any 
tasks or activities precluded by the 
disorder.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

5.  The AOJ must afford the Veteran a VA 
examination to determine the impact of all 
his service-connected 


disabilities on his employability.  All 
pertinent symptomatology and findings must 
be reported in detail.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to the effects of all 
service-connected disabilities on his 
ability to obtain and maintain gainful 
employment.  

6.  The AOJ must ensure that all 
examination reports comply with this remand 
and the questions presented in the 
examination request.  If any report is 
deficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.  

7.  Thereafter, the AOJ should readjudicate 
the claims remaining on appeal on the basis 
of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a SSOC, which includes a 
summary of additional evidence submitted, 
and any additional applicable laws and 
regulations.  The SSOC must provide reasons 
and bases for the decisions reached.  
Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


